Citation Nr: 1436908	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  13-11 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service in the Regular Army from August 1980 to October 1985.  Subsequently, he joined the National Guard, and served on active duty from September 1985 to October 1991; December 2005 to September 2006; and May 2008 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of November 2010 and February 2011.  In October 2012, the Veteran testified at an RO hearing before a Decision Review Officer (DRO).  In August 2013, the Veteran appeared at a Board hearing held at the RO before the undersigned (i.e., Travel Board hearing).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue(s) of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Degenerative joint disease of the right hip had its onset during a period of active duty from May 2008 to April 2009, which later resulted in a total hip arthroplasty.



	(CONTINUED ON NEXT PAGE)



CONCLUSION OF LAW

Degenerative joint disease of the right hip, status post total hip arthroplasty, was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

The Veteran claims service connection for a right hip disability.  He underwent a right total hip replacement in February 2010, necessitated because of severe osteoarthritis in the right hip.  Veteran contends that his right hip problem began in October 2008, while he was on active duty.

At his hearing before the undersigned in April 2013, the Veteran testified that he injured his hip in October 2008, when his right leg gave out, causing him to fall.  At that time, he said, his hip was x-rayed, and the doctor told him that his hip was in "pretty bad shape because of the fall."  He said that he had never had a problem with his hip until the day of that fall.  

This history is inconsistent with the service treatment records, which show that in October 2008 he was seen for complaints of right hip pain for the past 9 days.  No fall as a precipitating factor was reported, and it was specifically noted that there was no history of trauma to the hip.  Subsequent records were likewise devoid of any mention of a fall in connection with the onset of his hip pain.  Another evaluation in October 2008 indicated that he had been suffering from intermittent right hip pain for the last 4 months, which had become more constant over the past couple of weeks.  X-rays of the right hip were obtained in October 2008; the reason for the X-ray request was noted to be pain in the groin region for several days.  The X-rays revealed no acute osseous abnormality.  There was minimal degenerative osteophytosis of the acetabulum.  A magnetic resonance imaging (MRI) scan was obtained at the end of October 2008, and disclosed mild dysplasia with incomplete lateral coverage of the femoral head, and mild arthritic changes of the right hip involving primarily the acetabulum.  A February 2009 treatment note reflects that he continued to suffer from right hip pain.  

Private medical records from J. Traub, M.D., show that in January 2010, he was found to have severe osteoarthritis in the right hip, with pain on weight-bearing.  He underwent a right total hip arthroplasty in February 2010.  

The Veteran's claim for service connection was denied on the basis that his condition existed prior to entrance onto active duty, and was not aggravated therein.  A Veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  

The presumption of soundness does not apply, however, in cases where an entrance examination was not performed prior to the period of service on which the claim was based.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The benefit of the doubt standard applies in such cases.  See Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  Here, there is no indication that an entrance examination was provided prior to the period of active duty from May 2008 to April 2009, and the presumption of soundness does not apply.  Instead, only a preponderance of the evidence is required to establish pre-existence.  

Evidence of pre-existence includes a VA opinion obtained in December 2010, concluding that the right hip condition was less likely as not caused or aggravated by active duty.  That opinion was based on a history of X-ray or MRI evidence in service of "severe" degenerative joint disease with bone-on-bone involvement, which would have taken 5-10 years to develop.  However, the actual in-service X-rays and MRI show that the arthritis and dysplasia were "mild."  Thus, the 5-10 year development period cannot be relied upon.  

Indeed, the principal barrier in this case is the Veteran's credibility.  In a history provided by the Veteran in the course of a July 2010 VA examination, he reported that the onset of right hip degeneration had been in May 2007, when he was not on active duty, with joint injections in June 2007 and February 2008, again, when he was not on active duty.  However, this is the only occasion on which such a history was noted; otherwise, the October 2008 onset was reported.    

The Board must determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see also Washington v. Nicholson, 19 Vet.App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence); Smith v. Derwinski, 1 Vet.App. 235, 237 (1991) ("Credibility is determined by the fact finder.").  

In general, the Board finds that more probative value attaches to statements made (a) closer in time to the events in question, and (b) for therapeutic purposes, rather than in connection with a claim for monetary benefits.  Here, the first contemporaneous mention of right hip pain was in statements made for therapeutic purposes in October 2008, while he was on active duty.  The history reported at that time extended back a maximum of 4 months, which would have also been while he was on active duty.  The other histories also relate the onset to October 2008, the difference being that much later, the Veteran stated that there had been an injury at the time.  

In sum, there is no contemporaneous evidence, by history or examination, of the presence of a right hip disability prior to the October 2008 treatment record showing a history beginning after his entrance onto active duty.  For the reasons discussed above, the Board finds that the Veteran's later statements, one of existence prior to service, the others of a precipitating injury during service, are not credible, and lack probative value.  Thus, the Board concludes that the Veteran had a chronic disease, arthritis of the right hip, definitively diagnosed by X-ray during a period of active duty.  Moreover, an additional opinion as to pre-existence is not needed in this case where the condition initially became symptomatic approximately 2 months after entry into service, and was not confirmed as a clear-cut disease entity for several months after that.  Therefore, service connection for degenerative joint disease of the right hip, status post total hip arthroplasty, is warranted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for osteoarthritis of the right hip, status post total hip arthroplasty, is granted.



REMAND

The Veteran acknowledges that he had sleep apnea diagnosed between periods of active duty, but claims that the condition was aggravated by active duty.  Unfortunately, the only medical opinion in his favor is an opinion from M. Pollock, M.D., dated in September 2009, which contains insufficient information to support the physician's conclusion that "the progression of the severity of [the Veteran's] sleep apnea occurred during his active duty service."  Specifically, Dr. Pollock stated that the Veteran had been diagnosed with obstructive sleep apnea in approximately 2000.  By 2003, he had improved, and remained off therapy from 2003 to 2005.  Symptoms recurred in approximately 2005, at which time he developed "moderate-severe" obstructive sleep apnea, which required resumption of treatment.  Sleep apnea worsened again by February 2007, as documented by a repeat sleep study.  Recently, he had been unable to tolerate treatment with a nasal CPAP.  

The evidence does not indicate that the Veteran had any periods of active duty between his October 1991 discharge and August 2005 entrance onto active duty.  He was on active duty from August 2005 to September 2006, and from May 2008 to April 2009.  Given these dates, it can be seen that Dr. Pollock's statement is insufficient to conclude that pre-existing sleep apnea was aggravated by service.  

The problem is compounded by the markedly inconsistent statements that have been provided by the Veteran.  First, in his initial claim for service connection for sleep apnea, received in March 2007, the Veteran stated that he had been treated for sleep apnea at DeKalb Medical Center on February 28, 2007.  He did not mention any earlier treatment.  

On a VA examination in May 2007, the Veteran reported that sleep apnea had been diagnosed in 1999, in between military tours.  He stated that he was morbidly obese at the time, and had been placed on a CPAP machine, which was stopped in 2003, after he had lost tremendous amount of weight due to gastric bypass surgery.  In 2006, the Veteran began to notice his symptoms again.  He stated that he was scheduled for a sleep study later in May 2007, and was not currently being treated for sleep apnea.  Sleep polysomnography studies obtained in May 2007 and in June 2007 revealed severe sleep apnea.

In a June 2007 National Guard enlistment examination, the Veteran did not report any history of sleep apnea.  Although the medical history form did not ask explicitly about sleep apnea, he did deny having ever had, "any illness or injury, other than those already noted."  This report was completed between the May 2007 and June 2007 sleep studies.

Service treatment records pertaining to his final period of active duty, from May 2008 to April 2009, include an October 2008 note that the Veteran did not have sleep apnea.  However, in December 2008, he reported a history of sleep apnea.  He said he had been seeing Dr. Pollock for sleep apnea, but did not currently have a CPAP machine.

On a VA examination in March 2010, the Veteran stated that the onset of sleep apnea had been in 2000, and had been diagnosed by a private physician while he was not on active duty.  He had been placed on a CPAP machine and had lost weight, and was able to stop using the CPAP.  He said that he had started back on the CPAP machine in June 2008 .  A sleep study was obtained in March 2010, which revealed moderate obstructive sleep apnea exacerbated to a severe degree during REM sleep.  The diagnosis was sleep apnea, controlled, stable, aggravated by marked obesity.

In view of these contradictory statements, the Board finds that additional evidence should be obtained.  Specifically, the February 2007 sleep study report should be obtained, as well as the actual records of the Veteran's treatment by Dr. Pollock.  In this regard, Dr. Pollock's September 2009 statement is insufficient, and "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 190, 193 (1991).  In addition, the VA treatment records dated from June 2002 to February 2013, noted in the statement of the case to have been electronically reviewed in connection with the claim, should be obtained and associated with either the paper or electronic claims file.  Finally, there are no service treatment records of record pertaining to the Veteran's period of active duty from August 2005 to September 2006, and the file does not disclose that sufficient efforts have been made to obtain such records.  In this regard, such records would disclose whether an entrance examination was conducted, and whether the presumption of soundness applies to that period of service.  For the same reason, records of the final period of active duty should be obtained; it is not clear whether the records of that period currently on file, which were provided by the Veteran, are complete.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make all necessary attempts to obtain the following private treatment records:
*  Report of an evaluation of sleep apnea, to include sleep study, performed at DeKalb Medical Center in February 2007;
*  All records of the Veteran's treatment and/or evaluations of sleep apnea provided by or in the custody of M. Pollock, M.D (see September 2009 statement letterhead for address).

2.  Obtain all available service treatment records pertaining to the Veteran's periods of active duty from August 2005 to September 2006 and from May 2008 to April 2009.  See the DD Forms 214 for that period for unit assignments, and ensure protocols for obtaining records of both National Guard service and active duty service have been followed before the cessation of search efforts.  All efforts to obtain the records must be documented in the claims file.  
3.  Obtain all records of the Veteran's treatment at the Atlanta VAMC from June 2002 to the present, in particular, records of treatment or evaluations of sleep apnea.

4.  Then, obtain an opinion from an appropriate physician, with examination if necessary, to determine whether the Veteran has sleep apnea which was incurred or aggravated during a period of active duty, specifically, active duty from August 2005 to September 2006, or from May 2008 to April 2009.  The claims file, as well as a copy of this remand, must be available to the examiner in conjunction with the opinion.  The examiner is referred to the various histories summarized above which should be reconciled to the extent necessary in the opinion report.  To the extent feasible, the examiner should identify the approximate date/time frame of onset of sleep apnea, and, if before either or both periods of active duty listed above, discuss whether sleep apnea increased in severity beyond natural progress during either such period of active duty.  An explanation for all conclusions reached must be provided.     

5.  After assuring compliance with the above development, as well as with any other notice and development action required by law, review the claim for service connection for sleep apnea.  In deciding the case, be aware that the presumption of soundness only applies if an entrance examination was performed prior to the period of duty in question.  If the claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


